DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection relies on Yoshida (US 2016/0128643 A1, 2016) in view of Jenkins et al (US 2010/0214133 A1, 2010) (hereinafter Jenkins)
Rejections from the previous action under 112(b) have been withdrawn. 

Claim Objection
	Claim 1 and 14 state the term, “ECG”, which may cause ambiguity as to what the term ECG refers to. Therefore, it is suggested that the claims should rather recite, “electrocardiogram (ECG)”.
	Appropriate correction is required. 

Specification Objection

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim(s) 1-3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2016/0128643 A1, 2016) in view of Jenkins et al (US 2010/0214133 A1, 2010) (hereinafter Jenkins)
Regarding claim 1, Yoshida discloses, A method of generating ECG reference data for magnetic resonance (MR) image data acquisition with a magnetic resonance imaging (MRI) device, (0004; “In cardiac diagnosis using images obtained by an MRI (Magnetic Resonance Imaging) apparatus as an example, imaging is performed in synchronization with the timing of systole and/or diastole of a heart by using a synchronization signal (which is also referred to as a trigger signal) detected from an ECG signal. Such imaging is referred to as ECG synchronization imaging.”) the method (0002; “Embodiments described herein relate generally to a signal processing apparatus, an imaging apparatus, and a signal processing method. “) comprising:
obtaining an initial ECG dataset from a patient of the MRI device prior to moving the patient into a bore of the MRI device (0134; “FIG. 20A shows waveforms in a state where noise does not exist, e.g., a state where an object is outside an MRI apparatus”), wherein the initial ECG dataset comprises at least two channels of ECG data (0134; “In the state where noise does not exist, there is a correlation between an ECG-induced first signal (X) and an ECG-induced second signal (Y).”); (see re-produced Fig. 20A below [also see associated paragraphs])

    PNG
    media_image1.png
    294
    484
    media_image1.png
    Greyscale

identifying an initial set of R-peaks in the initial ECG dataset obtained prior to moving the patient into the bore and determining initial R-peak characteristics for at least one of the at least two channels of the initial ECG dataset; (see re-produced Fig. 20A above [also see associated paragraphs]; 0134; “In the state where noise does not exist, there is a correlation between an ECG-induced first signal (X) and an ECG-induced second signal (Y). Therefore, the shape of the R-wave at the position P1 has its strong peak in an obliquely right direction from the origin in the vector plotted graph. In addition, the T-wave at the position P2 is also inclined to have its peak in the same direction as that of the R-wave.”)
obtaining a reference ECG dataset from the patient once the patient is positioned in the bore, wherein the reference ECG dataset comprises the at least two channels of ECG data; (0135; “FIG. 20B shows waveforms in a state where noise exists, e.g., a state where an object is inside a gantry of an MRI apparatus and is subjected to a strong static magnetic field. In this state, as shown in the upper and lower charts on the left side of FIG. 20B, an ECG-induced first signal (X) and an ECG-induced second signal (Y) become susceptible to noise.”; see re-produced Fig. 20B below [also see associated paragraphs])

    PNG
    media_image2.png
    303
    475
    media_image2.png
    Greyscale

identifying a reference set of R-peaks in the reference ECG dataset based on the initial R-peak characteristics ([see Figure 2 clearly shows ECG detections in and out of the MRI apparatus in the reference ECG dataset based on the initial R-peak characteristics]; 0135; “For example, noise is superimposed at the position P3. In general, correlation of noise between an ECG-induced first signal (X) and an ECG-induced second signal (Y) is different from correlation of an R-wave between an ECG-induced first signal (X) and an ECG-induced second signal (Y). Therefore, in the vector plotted graph on the right side of FIG. 20B, the noise corresponding to the position P3 has its peak in a direction different from the peak direction of the R-wave whose peak is at the position P1. For example, the noise corresponding to the position P3 may have its peak in the direction approximately orthogonal to the peak direction of the R-wave.”; see re-produced Fig. 20A and 20B below [also see associated paragraphs])

    PNG
    media_image3.png
    641
    603
    media_image3.png
    Greyscale

generating R-peak reference data based on the reference set of R-peaks; (see re-produced Fig. 20B above [also see associated paragraphs]) and
triggering acquisition of MR image data from the patient using the R-peak reference data. (see re-produced Fig. 21 and 22 below, [also see associated paragraphs], 1E is seen as triggering acquisition of MR image data from  the patent using the R-peak reference data.; 0036; “As an ECG synchronization imaging apparatus 200 (i.e., imaging apparatus 200) capable of imaging in synchronization with a heartbeat, for example, a CT (Computed Tomography) apparatus and an MRI (Magnetic Resonance Imaging) apparatus are included.”; 0037; “The ECG synchronization imaging apparatus 200 uses an imaging technique (ECG synchronization imaging technique) in which a start timing of data acquisition is determined with reference to a generation timing of an R-wave,… Depending on a purpose of imaging, acquisition of imaging data is needed immediately after an R-wave.”) 

    PNG
    media_image4.png
    330
    605
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    394
    547
    media_image5.png
    Greyscale

Although Yoshida teaches MRI (which would require a table for a patient to be carried in and out of the bore), Yoshida fails to specifically disclose,
a table configured to support a patient and movable to move the patient in and out of the bore; 
(0013; “The cable management system is configured to extend and retract the cables to allow the cables to have adjustable length and to allow the first ends to remain connected to the at least one patch bay as the patient table is moved in and out of a bore of the magnet inside the magnet room.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified Yoshida in view of Jenkins table which is moved in and out of the bore because doing so would provide cables configured to extend and retract the cables to all the cables to have adjustable length to connect to the patient (0013 of Jenkins). 

Regarding claim 2, Yoshida as modified discloses all the elements above in claim 1, Yoshida further discloses, 
identifying an initial set of candidate peaks in each of the at least two channels (0040; “In each of FIG. 2A, FIG. 2B, and FIG. 2C, signals of respective two channels outputted”; 0119; “In addition, when ECG signals of plural channels are outputted from the electrocardiograph”) of the initial ECG dataset; (P1 and P2 in Figure 20A [also see associated paragraphs])
identifying the initial set of R-peaks from the set of candidate peaks in the initial ECG dataset; (0134; “the shape of the R-wave at the position P1 has its strong peak in an obliquely right direction from the origin in the vector plotted graph.”)
identifying a second set of candidate peaks in each of the at least two channels of the reference ECG dataset; (P1 and P2 and P3 in Figure 20B [also see associated paragraphs]) and
identifying the reference set of R-peaks from the set of candidate peaks in the reference ECG dataset. ([For identifying a set of candidate peaks also see [0062-0065]]; P1 and P2 and P3 in Figure 20B [also see associated paragraphs]; 0135; “Therefore, in the vector plotted graph on the right side of FIG. 20B, the noise corresponding to the position P3 has its peak in a direction different from the peak direction of the R-wave whose peak is at the position P1. For example, the noise corresponding to the position P3 may have its peak in the direction approximately orthogonal to the peak direction of the R-wave.”)

Regarding claim 3, Yoshida as modified discloses all the elements above in claim 1, Yoshida further discloses, wherein identifying each set of candidate peaks (P1 and P2 in Figure 20A and P1 and P2 and 3 in Figure 20B [also see associated paragraphs]; [also refer to paragraphs 0062-0065]) includes identifying relative maximums and relative minimums in each channel of ECG data and comparing each relative maximum and relative minimum to one or more thresholds. (0080; “the processing circuitry 302 calculates the minimum value Emin of the M evaluation values E.sub.m, and detects an R-wave by performing threshold processing on the minimum value Emin, as its determination function 22. Specifically, when the minimum value Emin is smaller than a predetermined threshold value, the processing circuitry 302 determines that an R-wave is detected.”; 0082; “In this case, the determination function 22 of the processing circuitry 302 calculates the maximum value Emax of the M evaluation values E.sub.m and determines that an R-wave is detected when the maximum value Emax is larger than a predetermined threshold value.”; [also refer to paragraphs 0062-0065])

Regarding claim 12, Yoshida as modified discloses all the elements above in claim 1, Yoshida further discloses, 
wherein the R-peak characteristics include an initial R-peak polarity (see re-produced Fig. 20A and 20B below) and an initial R-R interval; (0071; “In the step ST102, the processing circuitry 302 detects a peak of the enhanced ECG signal generated in the step ST101. When noise is small, a peak of an enhanced ECG signal approximately corresponds to the peak of its R-wave in general. The enhanced ECG signal is time-sequentially inputted to the template generation function 30 of the processing circuitry 302 at sampling intervals (e.g., at intervals of two millisecond), and processing of detecting a peak, i.e., determination as to whether a peak is arrived or not is performed at sampling intervals.”; see re-produced Fig. 7 below [also see associated paragraphs]) and 
wherein the reference set of R-peaks (see re-produced Fig. 20B below) are identified in each of the at least two channels of ECG data (First signal (X) and second signal (Y); see re-produced Fig. 20B below) in the reference ECG dataset based on the initial R-peak polarity (see re-produced Fig. 20A and 20B below; vertical axis -4 to 4) and the initial R-R interval (0071)for the corresponding channel in the initial ECG dataset. (0144; “the ECG signal processing apparatus 1e of the modification of the fifth embodiment applies the processing of the first to fourth embodiments to plural ECG signals after the coordinate conversion, in parallel. For example, the processing of the first to fourth embodiments are applied to both of an ECG signal (x) obtained by the formula (4) and an ECG signal (y) obtained by the formula (5), in parallel. That is, the modification of the fifth embodiment includes two filter processing functions 10a and 10b, two template generation functions 30a and 30b”)
Although Yoshida discloses the template generation function 30a, wherein the interval calculation of peaks in a R-wave are determine, which corresponds to coordinate conversion function, Figues 20A and 20B; 0132; “FIG. 20A, FIG. 20B and FIG. 21 are explanatory diagrams showing a concept of the coordinate conversion function 80”), Yoshida fails to explicitly use the initial R-R interval for the correspoing channel in the initial ECG dataset.

    PNG
    media_image6.png
    582
    455
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    430
    686
    media_image7.png
    Greyscale

It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Yoshida to explicitly use the template generation function during the conversion function to therefore have the initial R-R interval for the corresponding 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Jenkins, as applied to claim 1 above, in view of Brodnick (US 2007/0255150 A1, 2007)
Regarding claim 4, Yoshida discloses all the element above in claim 3; however, Yoshida fails to disclose: 
identifying a set of positive candidate peaks for each channel as three or more relative maximums with at least one of a relative amplitude within a threshold amplitude range and a slope within a threshold slope range;
identifying a set of negative candidate peaks for each channel as three or more relative minimums with at least one of a relative amplitude within the threshold amplitude range and a slope within the threshold slope range; and
identifying the set of R-peaks as either the set of positive candidate peaks or the set of negative candidate peaks. 
However, in the same field of the endeavor, Brodnick discloses, an apparatus for producing a trigger signal, for use with a medical device, that is synchronized to a heartbeat in a subject of interest. Specifically Brodnick discloses, 
identifying a set of positive candidate peaks for each channel as three or more relative maximums (0052; “Block 210 may record a maximum and minimum signal level for each signal chunk. Because of the earlier high pass filter, the minimum signal level peaks may all be negative numbers.” [Therefore the maximum numbers are seen a positive values since minimum signal level peaks are all negative numbers]; 0053; “Block 215 selects the median of the five maximum levels”) with at least one of a relative amplitude within a threshold amplitude range and a slope within a threshold slope range; (0057; “Block 240 is similar to block 230 except it may have been determined that normal heartbeats 28 are predominantly positive waves. As such, the leading edge slope is a positive value and thresholds are set from the peak positive (max) amplitude.” [also see associated paragraphs e.g. 0055 re-produced below]; see re-produced Fig. 8 below; also see Fig. 5 [also see associated paragraphs e.g. 0036])

    PNG
    media_image8.png
    578
    542
    media_image8.png
    Greyscale

identifying a set of negative candidate peaks for each channel as three or more relative minimums (0052; “Block 210 may record a maximum and minimum signal level for each signal chunk. Because of the earlier high pass filter, the minimum signal level peaks may all be negative numbers.”; 0053; “Block 215 selects…the median of the five minimum levels.”) with at least one of a relative (0055; “Block 230 may be executed if normal heartbeat 30 is predominantly a negative wave. If so, the leading edge of the heartbeat will tend to be a negative slope and for minimum triggering delay the triggering logic may look for the large negative slope. In one exemplary embodiment, thresholds may be set at the low and high levels of 25% and 62% of the peak amplitude, while in other embodiments, higher or lower thresholds may be set.”; see re-produced Fig. 8 above; also see Fig. 5 [also see associated paragraphs e.g. 0036]) and
identifying the set of R-peaks as either the set of positive candidate peaks or the set of negative candidate peaks. (0054; “Block 220 may decide whether normal heartbeat 28 is predominantly a positive wave or a negative wave. Because the median of the minimum values is a negative number the sum of the medians of the maximum values and minimum values will be less than zero if the normal heartbeat is predominantly a negative wave.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Brodnick disclosure to identify a set of R-peaks as either a positive set or a negative set by first identifying maximum and minimum values with relative amplitude within the threshold amplitude range and a slope within a threshold slope range, respectively, because doing so would provide means to classify negative and positive slopes, amplitudes, and thresholds for use with a medical device (abstract of Brodnick)

Claim 5 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Jenkins in view of Brodnick, as applied to claim 4 above, in further view of Zhao CN 108125678 in view of Kreger et al (US 6070097, 2000) (hereinafter Kreger)
Regarding claim 5, the modified combination above disclose all the elements of claim 4, The above noted combination teaches all the above except for: further comprising calculating a combined likelihood that the set of positive candidate peaks represents an actual group of R-peaks and a combined likelihood that the set of negative candidate peaks represents the actual group of R- peaks; and 
wherein identifying the set of R-peaks as either the set of positive candidate peaks or the set of negative candidate peaks includes selecting the set with the greatest combined likelihood. 
However, in the same field of the endeavor, Zhao discloses, a method comprising R-peak identifying in a electrocardiogram signal. Specifically, Zhao discloses, calculating a combined likelihood that the set of positive candidate peaks represents an actual group of R-peaks and a combined likelihood that the set of negative candidate peaks represents the actual group of R- peaks; (Page 5 Paragraph 1; “at least one group of R peak sequence can be of pure positive R peak sequence, also can be the pure negative R-peak sequence, also can be the combination of the positive R-peak and negative peak sequences.”); and
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Zhao, which identifies pure positive and negative R-peaks 
The above noted combination teaches all the above except for:
wherein identifying the set of R-peaks as either the set of positive candidate peaks or the set of negative candidate peaks includes selecting the set with the greatest combined likelihood. 
However, in the same field of the endeavor, Kreger discloses, a method for generating a gating signal for cardiac MRI. Specifically, Kreger discloses, wherein identifying the set of R-peaks as either the set of positive candidate peaks or the set of negative candidate peaks includes selecting the set with the greatest combined likelihood. (Col 4 lines 63-66- Col 5 lines 1-16; “the ECG signal data is analyzed to determine if a true R-peak has been detected… The QR segment is detected by testing or a negative peak in the sampled ECG signal, and when one is detected, positive segment flag is set. The sampling continues until the positive R-peak is detected, and at that point the ECG samples stored in the FIFO memory are analyzed to determine if a true R-wave peak has been detected as determined by a set of stored criteria. If the R-peak is confirmed, an ECG trigger signal is generated.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Kreger disclosure of determines the set of positive R-peak as the greatest combine likelihood since an ECG trigger signal is generated as a result 

Regarding claim 6, the modified combination above disclose all the elements of claim 5, Brodnick further discloses, rejecting the set of positive candidate peaks or the set of negative candidate peaks if the combined likelihood is less than a threshold combined likelihood. (see reproduced Fig 8 below; element 220)

    PNG
    media_image9.png
    560
    537
    media_image9.png
    Greyscale


It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Brodnick disclosure of rejecting the set of positive candidate 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Jenkins in view of Brodnick in view of Zhao in view of Kreger, as applied to claim 5 above, in further view of Wong EP 1886625.
Regarding claim 7, the modified combination above disclose all the elements of claim 5, 
calculating a likelihood for each candidate peak in the set of positive candidate peaks and each candidate peak in the set of negative candidate peaks that each respective candidate peak represents an actual R-peak; (Page Paragraph; “at least one group of R peak sequence can be of pure positive R peak sequence, also can be the pure negative R-peak sequence, also can be the combination of the positive R-peak and negative peak sequences.”);
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Zhao, which identifies pure positive and negative R-peaks because doing so would provide grouping of positive and negative R-peaks. (Page Paragraph of Zhao)   
The above noted combination teaches all the above except for: 

calculating each combined likelihood based on the likelihoods for the candidate peaks in the respective set of positive candidate peaks or set of negative candidate peaks.
However, in the same field of the endeavor, Wong discloses, a method for estimating R-peaks in electrocardiographic (ECG) signals. Specifically, Wong discloses, wherein the likelihood that each candidate peak represents an actual R-peak is based on at least one of a relative amplitude of the candidate peak and a slope of the candidate peak; and (Page 2 Paragraph 6; “To determine an R-peak candidate (i.e. a possible R-peak), a method and a device according to the present invention adopts an algorithm which examines four features of the ECG signals, namely (a) amplitude, (b) slope quality, (c) the existence of a peak, and (d) incident angle of the ECG signals.”)
calculating each combined likelihood based on the likelihoods for the candidate peaks in the respective set of positive candidate peaks or set of negative candidate peaks. (Page 3 Paragraph 1; “The algorithm will check if the incident angle is larger than a pre-determined threshold value. If checking of all the four features give positive results [seen as positive candidate peak [also see associated paragraphs regarding amp_tracker and slope_tracker]], an R-peak candidate is found.”)
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Jenkins in view of Brodnick in view of Zhao in view of Kreger, as applied to claim 5 above, in further view of Yaniv et al (US 2021/0267472 A1, 2018) (hereinafter Yaniv)
	Regarding claim 8, the modified combination above disclose all the elements of claim 5, 
	The above noted combination teaches all the above except for:
determining a peak-to-peak interval between each of the candidate peaks; and
calculating each combined likelihood based further on the peak-to-peak intervals in the respective set of positive candidate peaks or set of negative candidate peaks.
However, in the same field of the endeavor, Yaniv, discloses, a method of processing a heart rate by a medical device. Specifically, Yaniv discloses, 
determining a peak-to-peak interval between each of the candidate peaks; (0017; “minimum R-peak-to-R-peak interval, maximum R-peak-to-R-peak interval”) and
calculating each combined likelihood based further on the peak-to-peak intervals in the respective set of positive candidate peaks or set of negative candidate (0017; “physical parameters are selected from the group consisting of…, minimum R-peak-to-R-peak interval, maximum R-peak-to-R-peak interval”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with  Yaniv disclosure of determine peak-peak interval between each of the candidate peaks because doing so would provide physical parameters (0017 of Yaniv)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Jenkins in view of Brodnick in view of Zhao in view of Kreger, as applied to claim 5 above, in further view of Wong EP 1886625 in view of Yaniv et al (US 2021/0267472 A1, 2018) (hereinafter Yaniv).
Regarding claim 9, the modified combination above disclose all the elements of claim 5, 
The above noted combination teaches all the above except for: 
wherein each combined likelihood is calculated based on a variance in at least one of a relative amplitude of the candidate peaks, a slope of the candidate peaks, 
However, in the same field of the endeavor, Wong discloses, a method for estimating R-peaks in electrocardiographic (ECG) signals. Specifically, Wong discloses, wherein each combined likelihood is calculated based on a variance in at least one of a relative amplitude of the candidate peaks, a slope of the candidate peaks, in the respective set of positive candidate peaks or set of negative candidate peaks. (Page 2 Paragraph 6; “To determine an R-peak candidate (i.e. a possible R-peak), a method and a device according to the present invention adopts an algorithm which examines four features of the ECG signals, namely (a) amplitude, (b) slope quality, (c) the existence of a peak, and (d) incident angle of the ECG signals.”; Page 3 Paragraph 1; “The algorithm will check if the incident angle is larger than a pre-determined threshold value. If checking of all the four features give positive results [seen as positive candidate peak [also see associated paragraphs regarding amp_tracker and slope_tracker]], an R-peak candidate is found.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Wong disclosure of determining an actual R-peak based on a features such as amplitude and slope because doing so would provide a method for estimating R-peaks in an electrocardiogram (Page Paragraph of Wong).
The above noted combination teaches all the above except for: 
and a peak-to-peak interval of the candidate peaks in the respective set of positive candidate peaks or set of negative candidate peaks.
However, in the same field of the endeavor, Yaniv, discloses, a method of processing a heart rate by a medical device. Specifically, Yaniv discloses, and a peak-to-peak interval of the candidate peaks in the respective set of positive candidate peaks or set of negative candidate peaks. (0017; “physical parameters are selected from the group consisting of…, minimum R-peak-to-R-peak interval, maximum R-peak-to-R-peak interval”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Jenkins, as applied to claim 2 above, in further view Friedman et al (US 2019/0246966 A1, 2016) (hereinafter Friedman)
Regarding claim 10, Yoshida discloses all the elements above in claim 2, Although Yoshida discloses determine an R-wave, (0064; “As detection parameters for detecting an R-wave, feature quantity such as a peak value of an R-wave, a rising slope of an R-wave, a falling slope of an R-wave, and a half-value width of an R-wave may be used aside from templates. When an R-wave is detected by using the above-described feature quantity, the template generation function 30 generates detection parameters by extracting at least two parameters of the above-described feature quantity. In addition, the storage circuit 50 stores these detection parameters generated by the template generation function 30.”)
Yoshida fails to disclose the following: 
generating a feature vector for each candidate peak, wherein the feature vector includes a left relative amplitude, a right relative amplitude, a left slope, and a right slope for the respective candidate peak.
However, in the same field of the endeavor, Friedman disclosss, ECG bases assessments using vectors. Specifically Friedman discloses, (0059; “FIG. 2 is a diagram of an example tracing 200 of an ECG vector for one heartbeat of a patient. The ECG tracing shows constituent segments of the beat and various waveform features (e.g., parameters). Among the beat segments shown in the tracing 200 are a P-wave, a QRS-complex (comprising a Q-wave, R-wave, and S-wave), and a T-wave. Various waveform features are also represented in the figure, such as areas of waves, time intervals between various points in the beat within and between different waves, centers of gravity of waves, amplitudes of the waves, and slopes of particular portions of the waves.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Friedman ECG vector which considers amplitudes and slops within the waveform because doing so would provide and ECG vector for tracing (0059 of Freidman)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Jenkins in view of Friedman, as applied to claim 10 above, in further view Greenhut et al (US 2018/0028083 A1, 2016) (hereinafter Greenhut) in view of Kreger et al (US 6070097, 2000) (hereinafter Kreger)
Regarding claim 11, the modified combination above disclose all the elements of claim 10, 
The above noted combination teaches all the above except for:
comparing the left relative amplitude, the right relative amplitude, the left slope, and the right slope of each feature vector to a corresponding set of thresholds; and

(0128; “…morphology matching methods that may be implemented by tachyarrhythmia detector 92 may compare the wave shape, amplitudes, slopes, inflection time points, number of peaks, or other features of the stored second cardiac electrical signal to a known R-wave template.”);
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Greenhut disclosure of comparing amplitudes and slopes corresponding to a threshold because doing would differentiate unknown waveforms and known waveforms (0128 of Greenhut)
The above noted combination teaches all the above except for:
identifying a set of positive candidate peaks and a set of negative candidate peaks based on the comparisons. 
However, in the same field of the endeavor, Kreger discloses, a method for generating a gating signal for cardiac MRI. Specifically, Kreger discloses, (Col 5 lines 17-26; “Referring again to FIGS. 3 and 4, after an ECG sample is input at process block 220 the positive segment flag is checked at decision block 224 to determine if a negative peak has already been detected. If not, a determination is made at decision block 226 as to whether a negative peak has been detected. This is accomplished by comparing the amplitude of the last ECG sample stored in the FIFO memory to determine if it is greater than previous signal samples by a preset amount. If so, a negative peak in the ECG signal has occurred and the positive segment flag is set as indicated by process block 228.”); Col 5 lines 38-52; “If the positive peak is detected, the stored signal samples are analyzed to determine if the peak qualifies as an R-wave peak. As indicated by process block 232, the first step in the analysis is to calculate the slope of the positive signal segment to determine if it meets the criteria for a QR segment. As shown in FIG. 4, only the most linear central portion 234 of the positive segment is used for this calculation. Signal samples on the curved portions before the sample at t.sub.1 and after the sample at t.sub.2 are excluded from the slope calculation. To reduce processing time, the positive slope is calculated by averaging the difference in amplitude between successive samples acquired between t.sub.1 and t.sub.2. It has been discovered that this average rate of rise, or slope, is a good indicator of the leading edge of the R-wave.”; Col 5 lines 53-64; “As indicated in FIG. 3, the next step at process block 236 is to calculate the slope of the ECG signal following the positive peak. This following signal segment 238 between times t.sub.4 and t.sub.5 includes samples on the downslope of the R-wave which correspond roughly with those in the signal segment 234. As with the positive slope calculation, this negative slope calculation is performed by averaging the amplitude difference between successive signal samples in the segment 238. It has been discovered that accuracy of the R-peak detection is increased if the slope of this falling signal segment 238 is within preset limits. However, it is also possible as an alternative embodiment in some scans to eliminate this step.”)


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Jenkins, as applied to claim 1, in view of Takeshima (US 2016/0106332 A1, 2016)
	Regarding claim 13, Yoshida discloses, all the elements above in claim 1; 
Yoshida further discloses an initial set of R-peaks with at least two channels of initial ECG data set. (see re-produced Fig. 20A above)
Yoshida fails to discloses, determining that no initial set of R-peaks is identifiable in one of the at least two channels of the initial ECG dataset; and 
ignoring the corresponding channel in the reference ECG dataset and generating the R-peak reference data based only on one or more remaining channels of the reference ECG dataset.
However, in the same field of the endeavor, Takeshima discloses, an ECG waveform detecting apparatus and imaging apparatus. Specifically, Takeshima
determining that no initial set of R-peaks is identifiable in one of the at least two channels of the initial ECG dataset; (0122; “An abnormal detection indicates a condition where frequency of false detection (i.e. detecting a waveform other than a target waveform, i.e., an R-wave) is higher than a predetermined reference. “; 0124; “when the detection condition is abnormal, update processing of the second waveform template is stopped“) and 
ignoring the corresponding channel in the reference ECG dataset and generating the R-peak reference data based only on one or more remaining channels of the reference ECG dataset. (0124; “the abnormal-detection determination unit 320 determines whether the detection condition in the first detection unit 20 is normal or abnormal. When the detection condition is normal, the process proceeds to the step ST204 and the second waveform template is updated. On the other hand, when the detection condition is abnormal, update processing of the second waveform template is stopped and the previous state is maintained as to the second waveform template.”; 0125; “In the step ST302, the second detection unit 40 detects an R-wave by using either the updated second waveform template or the maintained second waveform template.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Takeshima disclosure to determine no initial R-peak seen as an abnormal detection yet generating data based on the remaining channel because doing so would improve the removal of false detections (0122 of Takeshima)


Claim 14-16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2016/0128643 A1, 2016) in view of Jenkins et al (US 2010/0214133 A1, 2010) (hereinafter Jenkins)

a bore; (0042; “an ECG signal observed in a condition under which an object is inside a bore of an MRI apparatus.”)
a controller configured to: (ECG signal processing apparatus 1e [also see associated paragraphs i.e. 0144])
obtain an initial ECG dataset acquired by an ECG acquisition system from a patient on a table of the MRI device prior to moving the patient into a bore of the MRI device (0134; “FIG. 20A shows waveforms in a state where noise does not exist, e.g., a state where an object is outside an MRI apparatus”), wherein the initial ECG dataset comprises the at least two channels of ECG data; (0134; “In the state where noise does not exist, there is a correlation between an ECG-induced first signal (X) and an ECG-induced second signal (Y).”); (see re-produced Fig. 20A below [also see associated paragraphs])
identify an initial set of R-peaks in the initial ECG dataset obtained prior to moving the patient into the bore, and determine initial R-peak characteristics for at least one of the at least two channels of the initial ECG dataset; (see re-produced Fig. 20A above [also see associated paragraphs]; 0134; “In the state where noise does not exist, there is a correlation between an ECG-induced first signal (X) and an ECG-induced second signal (Y). Therefore, the shape of the R-wave at the position P1 has its strong peak in an obliquely right direction from the origin in the vector plotted graph. In addition, the T-wave at the position P2 is also inclined to have its peak in the same direction as that of the R-wave.”)
(0135; “FIG. 20B shows waveforms in a state where noise exists, e.g., a state where an object is inside a gantry of an MRI apparatus and is subjected to a strong static magnetic field. In this state, as shown in the upper and lower charts on the left side of FIG. 20B, an ECG-induced first signal (X) and an ECG-induced second signal (Y) become susceptible to noise.”; see re-produced Fig. 20B below [also see associated paragraphs])

    PNG
    media_image2.png
    303
    475
    media_image2.png
    Greyscale

identify a reference set of R-peaks in the reference ECG dataset based on the initial R-peak characteristics ([see Figure 2 clearly shows ECG detections in and out of the MRI apparatus in the reference ECG dataset based on the initial R-peak characteristics]; 0135; “For example, noise is superimposed at the position P3. In general, correlation of noise between an ECG-induced first signal (X) and an ECG-induced second signal (Y) is different from correlation of an R-wave between an ECG-induced first signal (X) and an ECG-induced second signal (Y). Therefore, in the vector plotted graph on the right side of FIG. 20B, the noise corresponding to the position P3 has its peak in a direction different from the peak direction of the R-wave whose peak is at the position P1. For example, the noise corresponding to the position P3 may have its peak in the direction approximately orthogonal to the peak direction of the R-wave.”; see re-produced Fig. 20A and 20B below [also see associated paragraphs]); and

    PNG
    media_image3.png
    641
    603
    media_image3.png
    Greyscale

generate R-peak reference data based on the reference set of R-peaks, wherein the R-peak reference data is formatted for use in triggering MR image data acquisition. (see re-produced Fig. 20B above [also see associated paragraphs]) (see re-produced Fig. 21 and 22 below, [also see associated paragraphs], 1E is seen as triggering acquisition of MR image data from  the patent using the R-peak reference data.; 0036; “As an ECG synchronization imaging apparatus 200 (i.e., imaging apparatus 200) capable of imaging in synchronization with a heartbeat, for example, a CT (Computed Tomography) apparatus and an MRI (Magnetic Resonance Imaging) apparatus are included.”; 0037; “The ECG synchronization imaging apparatus 200 uses an imaging technique (ECG synchronization imaging technique) in which a start timing of data acquisition is determined with reference to a generation timing of an R-wave,… Depending on a purpose of imaging, acquisition of imaging data is needed immediately after an R-wave.”) 

    PNG
    media_image4.png
    330
    605
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    394
    547
    media_image5.png
    Greyscale

Although Yoshida teaches MRI (which would require a table for a patient to be carried in and out of the bore), Yoshida fails to specifically disclose,
a table configured to support a patient and movable to move the patient in and out of the bore; 
However, in the same field of the endeavor, Jenkins discloses, collected ECG signals of the patient in the MRI. Specifically, Jenkins discloses, a table configured to support a patient and movable to move the patient in and out of the bore; (0013; “The cable management system is configured to extend and retract the cables to allow the cables to have adjustable length and to allow the first ends to remain connected to the at least one patch bay as the patient table is moved in and out of a bore of the magnet inside the magnet room.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified Yoshida in view of Jenkins table which is moved in and out of the bore because doing so would provide cables 

Regarding claim 15, Yoshida as modified discloses all the elements above in claim 14,
identifying an initial set of candidate peaks in each of the at least two channels (0040; “In each of FIG. 2A, FIG. 2B, and FIG. 2C, signals of respective two channels outputted”; 0119; “In addition, when ECG signals of plural channels are outputted from the electrocardiograph”) of the initial ECG dataset; (P1 and P2 in Figure 20A [also see associated paragraphs])
identifying the initial set of R-peaks from the set of candidate peaks in the initial ECG dataset; (0134; “the shape of the R-wave at the position P1 has its strong peak in an obliquely right direction from the origin in the vector plotted graph.”)
identifying a second set of candidate peaks in each of the at least two channels of the reference ECG dataset; (P1 and P2 and P3 in Figure 20B [also see associated paragraphs]) and
identifying the reference set of R-peaks from the set of candidate peaks in the reference ECG dataset. ([For identifying a set of candidate peaks also see [0062-0065]]; P1 and P2 and P3 in Figure 20B [also see associated paragraphs]; 0135; “Therefore, in the vector plotted graph on the right side of FIG. 20B, the noise corresponding to the position P3 has its peak in a direction different from the peak direction of the R-wave whose peak is at the position P1. For example, the noise corresponding to the position P3 may have its peak in the direction approximately orthogonal to the peak direction of the R-wave.”)

Regarding claim 16, Yoshida as modified discloses all the elements above in claim 14, further Yoshida discloses, wherein identifying each set of candidate peaks (P1 and P2 in Figure 20A and P1 and P2 and 3 in Figure 20B [also see associated paragraphs]; [also refer to paragraphs 0062-0065]) includes identifying relative maximums and relative minimums in each channel of ECG data and comparing each relative maximum and relative minimum to one or more thresholds. (0080; “the processing circuitry 302 calculates the minimum value Emin of the M evaluation values E.sub.m, and detects an R-wave by performing threshold processing on the minimum value Emin, as its determination function 22. Specifically, when the minimum value Emin is smaller than a predetermined threshold value, the processing circuitry 302 determines that an R-wave is detected.”; 0082; “In this case, the determination function 22 of the processing circuitry 302 calculates the maximum value Emax of the M evaluation values E.sub.m and determines that an R-wave is detected when the maximum value Emax is larger than a predetermined threshold value.”)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Jenkins, as applied to claim 16 above, in view of Brodnick (US 2007/0255150 A1, 2007)

identifying a set of positive candidate peaks for each channel as three or more relative maximums with at least one of a relative amplitude within a threshold amplitude range and a slope within a threshold slope range;
identifying a set of negative candidate peaks for each channel as three or more relative minimums with at least one of a relative amplitude within the threshold amplitude range and a slope within the threshold slope range; and
identifying the set of R-peaks as either the set of positive candidate peaks or the set of negative candidate peaks. 
However, in the same field of the endeavor, Brodnick discloses, an apparatus for producing a trigger signal, for use with a medical device, that is synchronized to a heartbeat in a subject of interest. Specifically Brodnick discloses, 
identifying a set of positive candidate peaks for each channel as three or more relative maximums (0052; “Block 210 may record a maximum and minimum signal level for each signal chunk. Because of the earlier high pass filter, the minimum signal level peaks may all be negative numbers.” [Therefore the maximum numbers are seen a positive values since minimum signal level peaks are all negative numbers]; 0053; “Block 215 selects the median of the five maximum levels”) with at least one of a relative amplitude within a threshold amplitude range and a slope within a threshold slope range; (0057; “Block 240 is similar to block 230 except it may have been determined that normal heartbeats 28 are predominantly positive waves. As such, the leading edge slope is a positive value and thresholds are set from the peak positive (max) amplitude.” [also see associated paragraphs e.g. 0055 re-produced below]; see re-produced Fig. 8 below; also see Fig. 5 [also see associated paragraphs e.g. 0036])

    PNG
    media_image8.png
    578
    542
    media_image8.png
    Greyscale

identifying a set of negative candidate peaks for each channel as three or more relative minimums (0052; “Block 210 may record a maximum and minimum signal level for each signal chunk. Because of the earlier high pass filter, the minimum signal level peaks may all be negative numbers.”; 0053; “Block 215 selects…the median of the five minimum levels.”) with at least one of a relative amplitude within the threshold amplitude range and a slope within the threshold slope range; (0055; “Block 230 may be executed if normal heartbeat 30 is predominantly a negative wave. If so, the leading edge of the heartbeat will tend to be a negative slope and for minimum triggering delay the triggering logic may look for the large negative slope. In one exemplary embodiment, thresholds may be set at the low and high levels of 25% and 62% of the peak amplitude, while in other embodiments, higher or lower thresholds may be set.”; see re-produced Fig. 8 above; also see Fig. 5 [also see associated paragraphs e.g. 0036]) and
identifying the set of R-peaks as either the set of positive candidate peaks or the set of negative candidate peaks. (0054; “Block 220 may decide whether normal heartbeat 28 is predominantly a positive wave or a negative wave. Because the median of the minimum values is a negative number the sum of the medians of the maximum values and minimum values will be less than zero if the normal heartbeat is predominantly a negative wave.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Brodnick disclosure to identify a set of R-peaks as either a positive set or a negative set by first identifying maximum and minimum values with relative amplitude within the threshold amplitude range and a slope within a threshold slope range, respectively, because doing so would provide means to classify negative and positive slopes, amplitudes, and thresholds for use with a medical device (abstract of Brodnick)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Jenkins in view of Brodnick, as applied to claim 17 above, in further view of  Zhao CN 108125678 in view of Kreger et al (US 6070097, 2000) (hereinafter Kreger)
Regarding claim 18, Yoshida as modified discloses all the elements of claim 17, The above noted combination teaches all the above except for: further comprising 
wherein identifying the set of R-peaks as either the set of positive candidate peaks or the set of negative candidate peaks includes selecting the set with the greatest combined likelihood. 
However, in the same field of the endeavor, Zhao discloses, a method comprising R-peak identifying in a electrocardiogram signal. Specifically, Zhao discloses, calculating a combined likelihood that the set of positive candidate peaks represents an actual group of R-peaks and a combined likelihood that the set of negative candidate peaks represents the actual group of R- peaks; (Page 5 Paragraph 1; “at least one group of R peak sequence can be of pure positive R peak sequence, also can be the pure negative R-peak sequence, also can be the combination of the positive R-peak and negative peak sequences.”); and
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Zhao, which identifies pure positive and negative R-peaks because doing so would provide grouping of positive and negative R-peaks. (Page Paragraph of Zhao)   
The above noted combination teaches all the above except for:
wherein identifying the set of R-peaks as either the set of positive candidate peaks or the set of negative candidate peaks includes selecting the set with the greatest combined likelihood. 
(Col 4 lines 63-66- Col 5 lines 1-16; “the ECG signal data is analyzed to determine if a true R-peak has been detected… The QR segment is detected by testing or a negative peak in the sampled ECG signal, and when one is detected, positive segment flag is set. The sampling continues until the positive R-peak is detected, and at that point the ECG samples stored in the FIFO memory are analyzed to determine if a true R-wave peak has been detected as determined by a set of stored criteria. If the R-peak is confirmed, an ECG trigger signal is generated.”) 
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Kreger disclosure of determines the set of positive R-peak as the greatest combine likelihood since an ECG trigger signal is generated as a result because doing so would determine if an R-peak has been detected (Col 5 line 15 of Kreger)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Jenkins in view of Brodnick in view of Zhao in view of Kreger, as applied to claim 18 above, in further view of Wong EP 1886625 in view of Yaniv et al (US 2021/0267472 A1, 2018) (hereinafter Yaniv).

The above noted combination teaches all the above except for: 
wherein each combined likelihood is calculated based on a variance in at least one of a relative amplitude of the candidate peaks, a slope of the candidate peaks, 
However, in the same field of the endeavor, Wong discloses, a method for estimating R-peaks in electrocardiographic (ECG) signals. Specifically, Wong discloses, wherein each combined likelihood is calculated based on a variance in at least one of a relative amplitude of the candidate peaks, a slope of the candidate peaks, in the respective set of positive candidate peaks or set of negative candidate peaks. (Page 2 Paragraph 6; “To determine an R-peak candidate (i.e. a possible R-peak), a method and a device according to the present invention adopts an algorithm which examines four features of the ECG signals, namely (a) amplitude, (b) slope quality, (c) the existence of a peak, and (d) incident angle of the ECG signals.”; Page 3 Paragraph 1; “The algorithm will check if the incident angle is larger than a pre-determined threshold value. If checking of all the four features give positive results [seen as positive candidate peak [also see associated paragraphs regarding amp_tracker and slope_tracker]], an R-peak candidate is found.”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Wong disclosure of determining an actual R-peak based on a features such as amplitude and slope because doing so would provide a method for estimating R-peaks in an electrocardiogram (Page Paragraph of Wong).

and a peak-to-peak interval of the candidate peaks in the respective set of positive candidate peaks or set of negative candidate peaks.
However, in the same field of the endeavor, Yaniv, discloses, a method of processing a heart rate by a medical device. Specifically, Yaniv discloses, and a peak-to-peak interval of the candidate peaks in the respective set of positive candidate peaks or set of negative candidate peaks. (0017; “physical parameters are selected from the group consisting of…, minimum R-peak-to-R-peak interval, maximum R-peak-to-R-peak interval”)
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with  Yaniv disclosure of determine peak-peak interval between each of the candidate peaks because doing so would provide physical parameters (0017 of Yaniv)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Jenkins, as applied to claim 14 above, in further view of Gregory et al (US 2018/0028078 A1, 2018) (hereinafter Gregory)
Regarding claim 20, Yoshida discloses all the elements above in claim 14, 
Yoshida further discloses, wherein the controller (ECG signal processing apparatus 1e [also see associated paragraphs i.e. 0144]) is further configured to automatically obtain the initial ECG dataset prior to movement of the table to position the patient inside the bore (0134; “FIG. 20A shows waveforms in a state where noise does not exist, e.g., a state where an object is outside an MRI apparatus.”), and automatically obtain the reference ECG dataset after movement of the table to position the patient inside the bore is complete (0135; “FIG. 20B shows waveforms in a state where noise exists, e.g., a state where an object is inside a gantry of an MRI apparatus and is subjected to a strong static magnetic field.”) 
Yoshida fails to disclose prior to beginning an MR scan
However, in the same field of the endeavor, Gregory discloses, methods for non-invasive measurement of ECG signals of a subject. Specifically Gregory discloses, and prior to beginning an MR scan. (0030; “The method includes providing ECGs recorded from a subject when they were not positioned in MRI system, as indicated at step 202. These “real” ECG traces can be acquired immediately before placing the subject in the MRI system, or some other duration of time before placing the subject in the MRI system. ECGs are then recorded while the subject is positioned in the MRI system, as indicated at step 204” [Gregory does not discloses a limitation to the MRI such as the MRI is scanning at step 204])
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Gregory to obtain ECG signals prior to beginning an MR scan because voltages can be extracted from each electrode by subtracting the ECGs recorded from the subject outside of the MRI system and the ECGs recorded while the subject is positioned in the MRI system. (0030 of Gregory)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas A Robinson/Examiner, Art Unit 3793                                                                                                                                                                                                        

/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793